Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 19, 2014

                                        No. 04-13-00805-CR

                                  Ex Parte Santos GUEVARA,
                                            Appellant

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 4704-A
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER

Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        Appellant is represented on appeal by retained counsel, Mr. James R. Chapman. Mr.
Chapman has already been granted one sixty-day extension of time in which to file appellant’s
brief, which was due June 9, 2014. On June 4, 2014, Mr. Chapman filed a second motion asking
for an extension of time until August 11, 2014. In his motion, Mr. Chapman stated there are
three appeals, including this one, pending before this court that are all inter-related, and he
intends to file a motion to consolidate at a future date. Mr. Chapman also stated that a hearing
on whether appellant is indigent was set for June 12, 2014, in one of the three appeals (appellate
cause number 04-14-00303-CR). In an order dated June 10, 2014, this court ordered Mr.
Chapman’s motion for an extension of time held in abeyance and ordered Mr. Chapman to file a
letter with this court stating (1) the outcome of the indigency hearing in appellate cause number
04-14-00303-CR, and (2) whether appellant intends to pursue his appeal in appellate cause
number 04-13-00805-CR. On June 17, 2014, Mr. Chapman filed a letter stating appellant is
entitled to a free record in appellate cause number 04-14-00303-CR and appellant intends to
pursue his appeal in appellate cause number 04-13-00805-CR.

        We GRANT Mr. Chapman’s request for an extension of time and ORDER Mr. Chapman
to file appellant’s brief no later than August 9, 2014. Although we understand issues in this
appeal may be intertwined with the two other appeals, because this is an accelerated appeal, no
further extensions of time will be considered or granted.

         The clerk of this court shall cause a copy of this order to be served on Mr. Chapman by
certified mail, return receipt requested, and by regular United States mail. The clerk of this court
also shall cause a copy of this order to be faxed to the Honorable N. Keith Williams, Presiding
Judge, 216th Judicial District Court, Gillespie County, Texas.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court